Citation Nr: 1104847	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation for posttraumatic 
stress disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Board finds that posttraumatic stress disorder symptoms more 
nearly approximate a finding that the Veteran has occupational 
and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, for 
posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a March 
2007 letter, which is prior to the rating decision on appeal, 
that fully addressed all three notice elements.  The letter 
informed the Veteran of what type of evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  It also informed him how 
disability evaluations and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty has been met.  VA obtained 
the VA treatment records and the Vet Center records.  The Veteran 
has not indicated having received any private treatment for 
posttraumatic stress disorder.  VA also provided him with two VA 
examinations during the appeal period-one in March 2007 and one 
in May 2010.  The Veteran asked for a hearing before the Board, 
and a video conference hearing was held in January 2011.  A 
transcript of the hearing has been associated with the claims 
file.

Neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
a veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, 
the following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

Under the rating criteria for posttraumatic stress disorder, a 30 
percent rating is assigned when the disorder is manifested by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and maintain 
effective relationships.  Id.

Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score 
of 50 (which falls into the range of 41-50) is defined as 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, it does not assign disability percentages based 
solely on global assessment of functioning scores.  See 38 C.F.R. 
§ 4.130.  Rather, global assessment of functioning scores are but 
one factor to be considered in conjunction with all the other 
evidence of record. 

The Board has reviewed all the evidence in the Veteran's claims 
file, to include his written contentions, VA medical records, the 
Vet Center records, the VA examination reports, and the Veteran 
testimony at the January 2011 hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000). 

After having carefully reviewed the evidence of record, the Board 
finds that the evidence supports the award of a 50 percent 
evaluation for posttraumatic stress disorder.  For example, 
throughout the appeal, the evidence has shown that the Veteran 
has a constricted or restricted affect.  He has consistently 
described nightmares, flashbacks, and hypervigilance.  His mood 
has been up and down.  The Veteran has reported mild memory 
difficulties, where he sometimes forgets things such as his cane 
or misplaces items.  While he has good relationships with his 
wife of more than 50 years, his siblings, his children, and his 
grandchildren, he does have difficulty in establishing and 
maintaining effective social relationships outside the family.  
Examiners have described the Veteran's insight and judgment as 
fair.  

Here, the Board finds that the provisions of 38 C.F.R. § 4.7 are 
implicated by the facts.  The Veteran has some of the symptoms 
under the 50 percent evaluation and some of the symptoms under 
the 30 percent evaluation.  Resolving all reasonable doubt in 
favor of the Veteran, the Board concludes the Veteran's 
posttraumatic stress disorder symptoms more closely approximate 
the level of severity of symptoms contemplated by the 50 percent 
evaluation.  Accordingly, an evaluation of 50 percent for 
posttraumatic stress disorder is granted, and the Board finds 
that such severity has existed throughout the appeal period.  In 
other words, it finds that the 50 percent evaluation is warranted 
back to the date of claim.  

At the January 2011 hearing before the undersigned, the Veteran, 
through his representative, stated that the Veteran was seeking a 
50 percent evaluation.  See hearing transcript on page 3.  The 
Board has awarded a 50 percent evaluation, which is a full grant 
of the benefit sought.  However, for thorough purposes, the Board 
will address whether a 70 percent evaluation is warranted.  The 
Veteran has consistently denied any suicidal or homicidal 
ideation.  Examiners describe him as being oriented and having 
logical thought processes, which is evidence against spatial 
disorientation and illogical speech.  While one examiner stated 
the Veteran's hygiene was deteriorating, see February 2007 letter 
from Vet Center, in the detailed treatment records from VA from 
2007 through 2010, all of the examiners state the Veteran's 
hygiene and grooming are appropriate.  Thus, the preponderance of 
the evidence is against a finding that the Veteran neglects his 
personal appearance.  As noted above, the Veteran has difficulty 
establishing relationships outside his family; however, he has 
positive relationships with his wife, children, and siblings, 
which is evidence against a finding that he is unable to 
establish and maintain effective relationship.  The Veteran has 
consistently reported he has no problems with impulse control.  
Lastly, the Veteran's depressive symptoms come and go, where 
during one appointment, the examiner will describe the Veteran as 
depressed and during another appointment, the examiner will state 
the Veteran is euthymic.  Such is evidence against near 
continuous depression.  For these reasons, the Board concludes 
the preponderance of the evidence is against a finding that a 
70 percent evaluation is warranted.

The Board is aware that the Veteran has been assigned GAF scores 
of 49 on multiple occasions throughout the appeal period.  The 
symptoms described under that score all fall under the 70 percent 
evaluation.  However, the Board has accorded more probative value 
the clinical findings made in each of these treatment records as 
opposed to the cursory assignment of a GAF score.  More 
importantly, the Veteran has stated he feels he meets the 
criteria for the 50 percent evaluation, and he would be in the 
best position to determine the severity of his symptoms.

The symptoms presented by the Veteran's posttraumatic stress 
disorder are fully contemplated by the rating schedule.  The 
evidence does not establish that his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that posttraumatic 
stress disorder at any time during the appellate term 
necessitated any hospitalization.  The Veteran retired in 1998.  
Hence, the service-connected posttraumatic stress disorder has 
not had a marked interference with employment during the 
appellate term.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In sum, the Board finds that an evaluation of 50 percent for 
posttraumatic stress disorder is warranted, but that the 
preponderance of the evidence is against the award of an 
evaluation in excess of 50 percent for the reasons described 
above.


ORDER

Entitlement to an evaluation of 50 percent, but no higher, for 
posttraumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



___________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


